CONCURRING OPINION OF
GALBRAITH, J.
I concur in the above decision, but have been unable to reach the conclusion that the “full cash value” of the property of the Lihue Plantation Company, on January 1, 1900, was $2,800,-000. and not $3,500,000. It is possible that some one connected with the plantation knew its “full cash value” at that time, but none of the witnesses offered by it ventured to testify to the ■fact. The only interested witness produced by the plantation was the husband of a stockholder. His vision seemed to be so clouded by pessimistic ideas on the political, social and economic conditions of the Islands' that his testimony as to values was not very definite and distinct. He did testify, however, that he would advise his wife to sell her stock if she could get $300. per share, but that he would not pay more than par for it. He added that for “sentimental reasons” his wife would not sell her stock.
It is shown by the record that the plantation controls 39,885 acres of land in the Island of Kauai, and that 19,110 acres of this is owned in fee simple, but it does not appear whether the “full cash value” of this land is one dollar or one hundred dollars per acre. Proof of the value of this land, a part of the •combined property, would have been of material assistance to the court in arriving at the correct value of the entire property. I •am not satisfied that the evidence justifies the valuation of the assessor, but am convinced that the appellant failed to show the valuation of the Tax Appeal Court to be excessive.